Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into by and between Easton-Bell Sports, Inc. (the “Company”) and
Jackelyn E. Werblo (the “Executive”), dated as of the 31st of January, 2012.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, continued
employment which began on or about April 1, 2005.

2. Term. The initial term of the Agreement was January 1,2008 and it has and
shall continue to automatically renew thereafter for successive terms of one
year each, (“Evergreen”). The term of this Agreement, as from time to time
renewed, is hereafter referred to as “the term of this Agreement” or “the term
hereof.”

3. Capacity and Performance.

(a) During her employment hereunder, the Executive shall serve the Company as
its Senior Vice President-Human Resources (“SVP-HR”) reporting to the President
and Chief Executive Officer of the Company (the “CEO”).

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis. She shall have the duties and responsibilities of Senior Vice
President-Human Resources with respect to Human Resources matters of the Company
and its Immediate Affiliates, and as may be assigned by the CEO or the Board of
Directors of the Company (the “Board”) or a committee thereof from time to time.

(c) Subject to business travel as necessary or desirable for the performance of
the Executive’s duties and responsibilities hereunder, the Executive’s primary
worksite shall be Irving, Texas location of the Company.

(d) During the term hereof, the Executive shall devote his full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Immediate
Affiliates and to the discharge of his duties and responsibilities hereunder.
During the term of this Agreement, the Executive may engage in passive
management of his personal investments and in such community and charitable
activities as do not individually or in the aggregate give rise to a conflict of
interest or otherwise interfere with his performance of his duties and
responsibilities hereunder. It is agreed that the Executive shall not accept
membership on a board of directors or other governing board of any Person (as
defined in Section 13 hereof) without the prior approval of the Board or its
authorized representative. It also is agreed that if the Board subsequently
determines, and gives notice to the Executive, that any such membership,
previously approved, is materially inconsistent with the Executive’s obligations
under Section 7, Section 8 or Section 9 of this Agreement or gives rise to a
material conflict of interest, the Executive shall cease such activity promptly
following notice from the Company.



--------------------------------------------------------------------------------

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary.

(i) the Company shall pay the Executive a base salary at the rate of as
determined by the Company, payable in accordance with the payroll practices of
the Company for its executives and, subject to annual review and to increase,
but not decrease. The Executive’s base salary, as from time to time increased,
is hereafter referred to as the “Base Salary.”

(b) Bonus Compensation. For each fiscal year completed during the term hereof,
the Executive shall have the opportunity to earn an annual bonus (“Annual
Bonus”) under the executive incentive plan then applicable to the Company’s
executives, as in effect from time to time, based on target objectives
determined by the Board or a designated committee thereof after consultation
with the CEO. Executive’s target bonus under the Executive incentive plan shall
be Seventy Five (75%) of the Base Salary. The Annual Bonus may exceed target if
achievement exceeds the target objectives. Any Annual Bonus due to the Executive
hereunder will be payable not later than two and one-half months following the
close of the fiscal year for which the bonus was earned or as soon as
administratively practicable thereafter, within the meaning of Section 409A of
the Internal Revenue Code and the regulations promulgated thereunder, each as
amended (“Section 409A”). Except as otherwise provided in Section 5 hereof, the
Executive must be employed on the last day of a fiscal year in order to be
eligible to earn an Annual Bonus for that fiscal year.

(c) Equity Participation. Pursuant to the Company’s offer of employment and
periodic grants thereafter, Executive has received “b” units. Units granted to
the Executive after the date hereof shall be at the discretion of the Board of
Managers of Easton Bell Sports, LLC (the “Parent”) and subject to the Easton
Bell Sports, LLC Fifth Amended and Restated Limited Liability Company Agreement
as amended from time to time (the “LLC Agreement”), to the Easton Bell Sports,
LLC 2006 and 2009 Equity Incentive Plan, as amended from time to time (the
“Plan”), or any subsequent equity incentive plan and to any unit certificate
and/or other agreements and requirements as the Parent may adopt from time to
time for those equity participants who are employees of the Company or for all
equity participants generally.

(d) Employee Benefit Plans. During the term hereof, the Executive shall be
entitled to participate in all “Employee Benefit Plans,” as that term is defined
in Section 3(3) of ERISA, including both health and welfare plans and retirement
plans, from time to time in effect for executives of the Company generally,
except to the extent any of the Employee Benefit Plans is duplicative of a
benefit otherwise provided to the Executive under this Agreement. The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies. The
Company reserves the right and Executive agrees to accept any modification or
change in employee benefit plans so long as such change applies to the group of
participants eligible for the benefit plan.

 

2



--------------------------------------------------------------------------------

(e) Car Allowance. The Company shall provide the Executive a non-accountable
expense allowance for an automobile and its expenses in the amount of Eight
Hundred Dollars per month ($800); which amount shall be subject to federal,
state and local income and employment taxes).

(f) Vacations. During the term hereof, the Executive will be entitled to four
(4) weeks of vacation per year, to be taken at such times and intervals as shall
be determined by the Executive, subject to the reasonable business needs of the
Company and with the approval of the Board or a committee thereof. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time.

(g) Directors & Officers Insurance Coverage. During the term hereof, the Company
shall provide the Executive the same coverage under any directors and officers
(“D&O”) liability insurance which the Company elects to maintain as it provides
to its other executives and, after the termination of her employment hereunder,
the same rights of indemnification and contribution, and the same coverage under
any D&O liability insurance it elects to maintain, as its other former
executives. The Company shall be under no obligation hereunder, however, to
maintain any D&O liability insurance.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate during the term hereof under the following circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, promptly following the date of termination of the Executive’s
employment with the Company (hereafter, the “Date of Termination”), the Company
shall pay promptly to his estate the Final Compensation (as defined in
Section 13 hereof). In addition to Final Compensation: (A) Subject to the
Board’s discretion as provided in Section 4(b), the Company will pay to the
Executive’s estate an Annual Bonus for the fiscal year in which the Date of
Termination occurs, determined by multiplying the Annual Bonus the Executive
would have received had He continued employment through the last day of that
fiscal year by a fraction, the numerator of which is the number of days he was
employed during the fiscal year, through the Date of Termination, and the
denominator of which is 365 (a “Final Pro-Rated Bonus”). Such Final Pro-Rated
Bonus will be (i) based on an assumed bonus of no less than the Annual Bonus
received by the Executive (if any) for the fiscal year preceding the fiscal year
in which the Date of Termination occurs and (ii) payable at the time annual
bonuses are paid to Company executives generally under its executive incentive
plan. (B) The Company will pay the full premium cost of health and dental plan
coverage for each of the Executive’s qualified beneficiaries for thirty-six
(36) months from the Date of Termination or until the date the qualified
beneficiary ceases to be eligible for coverage continuation under the federal
law commonly known as “COBRA,” whichever is less; provided, however, that in
order to be eligible for the Company’s payments hereunder the qualified
beneficiary must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA.

 

3



--------------------------------------------------------------------------------

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during her
employment through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) days during any period of
three hundred and sixty-five (365) consecutive calendar days. In the event of
such termination, and provided that the Executive satisfies in full all of the
conditions set forth in Section 5(h) hereof, then, in addition to Final
Compensation, the Company shall provide the Executive the following: (A) The
Company will pay the Executive a Final Pro-Rated Bonus for the fiscal year on
which the Date of Termination occurs, payable at the time annual bonuses are
paid to Company executives generally under its executive incentive plan or, if
later on the sixtieth (60th) day after the Date of Termination (subject to
Section 5(h) hereof). (B) The Company will pay the full premium cost of health
and dental plan coverage for Executive and her qualified beneficiaries the full
period of COBRA, following the Date of Termination or, until the date the
Executive and her qualified beneficiaries cease to be eligible for coverage
continuation under COBRA, whichever is less; provided, however, that in order to
be eligible for the Company’s premium payments hereunder the Executive and each
qualified beneficiary must elect in a timely manner to continue coverage under
the Company’s health and dental plans under COBRA. (C) If the Executive fails to
satisfy the requirements to participate in the Company’s long-term disability
insurance plan, the Company will continue to pay the Executive the Base Salary
from the Date of Termination until the expiration of Eighteen (18) months
thereafter or, if earlier, until the date the Executive recovers sufficiently
from illness or injury to resume work on a substantially full-time basis (the
“Recovery Date”), with payments commencing on the sixtieth (60th) day after the
Date of Termination (subject to Section 5(h) hereof), but with the first payment
retroactive to the day immediately following the Date of Termination

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive compensation and benefits
in accordance with Sections 4(a) through 4(e) of this Agreement, subject to the
terms and conditions of any plans, policies, agreements and other documents to
which reference is made therein (collectively, the “Plan Documents”), while
disability continues, until the Executive becomes eligible for disability income
benefits under any disability plan in which He is a participant as a result of
employment with the Company or until He recovers sufficiently to resume duties
and responsibilities hereunder (provided He does so within the aforesaid one
hundred and eighty (180) days or such longer period as the Board in its
discretion may provide) or until the termination of her employment, whichever
shall first occur. If, while employment hereunder continues, the Executive is
receiving disability income benefits under any such disability plan, the
Executive shall not be eligible to receive the Base Salary, but shall continue
to be eligible for payments and benefits in accordance with Sections 4(b)
through 4(e) of this Agreement, subject to

 

4



--------------------------------------------------------------------------------

the terms and conditions of the Plan Documents, until the earlier to occur of
her recovery or the termination of employment under this Agreement. Executive
agrees that determination of disability benefits is solely determined by the
insurance company providing such benefits to executives and employees.

(iii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of her duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or her duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. For purposes of this
Agreement, “Cause” shall be limited to: (i) Executive’s indictment, charge or
conviction of, or plea of nolo contendere to, (A) a felony or (B) any other
crime involving fraud or material financial dishonesty or (C) any other crime
involving moral turpitude that might be reasonably expected to, or does,
materially adversely affect the Company or any of its Affiliates, whether that
effect is to economics, to reputation or otherwise; (ii) Executive’s gross
negligence or willful misconduct with regard to the Company or any of its
Affiliates, including but not limited to its Immediate Affiliates, which has a
material adverse impact on Company or its Affiliates, whether economic or to
reputation or otherwise; (iii) Executive’s refusal or willful failure to
substantially perform duties or to follow a material lawful written directive of
the CEO or the Board or its designee within the scope of the Executive’s duties
hereunder which refusal or failure, in either case, remains uncured or continues
after twenty (20) days’ written notice from the Board which references the
potential for a “for Cause” termination and specifies in reasonable detail the
nature of the refusal or willful failure which must be cured; (iv) Executive’s
theft, fraud or any material act of financial dishonesty related to the Company
or any of its Affiliates; (v) the failure by the Executive to disclose any legal
impediments to her employment by the Company or breach of any of obligations to
a former employer in connection with employment by the Company (e.g., her
disclosure or use of proprietary confidential information of a former employer
on behalf of the Company without such former employer’s consent); provided that
Executive has been provided with written notification of the foregoing and has
been given five (5) days to present any mitigating, corrective or clarifying
information to the Board; (vi) the Executive’s breach or violation of those
provisions of this Agreement setting forth the Executive’s obligations with
respect to confidentiality, non-competition and non-solicitation; or (vii) the
Executive’s breach of any other material provision of this Agreement unless
corrected by the Executive within twenty (20) days of the Company’s written
notification to the Executive of such breach. In the event of such termination,
the Company shall have no obligation to the Executive under this Agreement other
than provision of Final Compensation. Any equity in the Parent held by the
Executive on the Date of Termination shall be governed by the terms of the LLC
Agreement, the applicable equity incentive plan and any applicable unit
certification, agreements and other requirements.

 

5



--------------------------------------------------------------------------------

(d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, and provided that the Executive
satisfies in full all of the conditions set forth in Section 5(h) hereof, then,
in addition to Final Compensation, the Executive, as compensation for her
satisfying those conditions, shall be entitled to the following:

(i) The Company shall pay the Executive a Final Pro-Rated Bonus for the fiscal
year in which the Date of Termination occurs, payable at the time annual bonuses
are paid to Company executives generally under its executive incentive plan or,
if later, on the sixtieth (60th) day after the Date of Termination (subject to
Section 5(h) hereof).

(ii) The Company shall pay the Executive compensation for the period of Eighteen
(18) months following the Date of Termination, at the rate of one-twelfth of the
Base Salary per month, commencing on the sixtieth (60th) day after the Date of
Termination (subject to Section 5(h) hereof), but with the first payment being
retroactive to the day immediately following the Date of Termination.

(iii) The Company shall pay the full premium cost of health and dental plan
coverage for Executive and his qualified beneficiaries until the earliest to
occur of (A) the expiration of eighteen (18) months following the Date of
Termination, (B) the date the Executive becomes eligible for participation in
health and dental plans of another employer or (C) the date the Executive ceases
to be eligible for participation under the Company’s health and dental plans
under COBRA; provided, however, that, in order to be eligible for the Company’s
payments hereunder, the Executive and each qualified beneficiaries must elect in
a timely manner to continue coverage under the Company’s health and dental plans
under COBRA.

(e) By the Executive for Good Reason.

(i) The Executive may terminate employment hereunder for Good Reason by
providing notice to the Company of the condition giving rise to the Good Reason
no later than thirty (30) days following the occurrence of the condition, by
giving the Company thirty (30) days to remedy the condition and by terminating
employment for Good Reason within thirty (30) days thereafter if the Company
fails to remedy the condition.

(ii) For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any one or more of the following events:
(A) a material breach of this Agreement by the Company; (B) the material
diminution of the Executive’s title from that of Senior Vice President or of any
of the Executive’s significant duties, authority or responsibilities; (C) any
reduction in or failure to pay the Base Salary; or (D) any mandatory relocation
of the Executive’s primary worksite to a site outside of Irving, Texas, or more
than thirty five (35) miles from the current Irving, Tx office.

 

6



--------------------------------------------------------------------------------

(iii) In the event of termination in accordance with this Section 5(e), and
provided that the Executive satisfies in full all of the conditions set forth in
Section 5(h) hereof, then, in addition to Final Compensation, the Company shall
provide the Executive the same bonus, compensation, premium payments would have
received under clauses (i), (ii), (iii), and (iv) of Section 5(d) had her
employment been terminated by the Company other than for Cause.

(f) By the Executive Other than for Good Reason. The Executive may terminate
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 5(f), the
Board may elect to waive the period of notice, or any portion thereof, and, if
the Board so elects, the Company will pay the Executive Base Salary for the
initial sixty (60) days of the notice period (or for any remaining portion
thereof). The Company’s only other obligation to the Executive hereunder shall
be for Final Compensation, if any. Any equity in the Parent held by the
Executive on the Date of Termination shall be governed by the terms of the LLC
Agreement, the applicable equity incentive plan and any applicable unit
certification, agreements and other requirements.

(g) Termination Following a Change of Control. In the event that there occurs a
Change of Control, as defined in Section 13(b) below, and during the period
commencing on the day immediately following the occurrence of a Change of
Control and ending twenty-four (24) months thereafter the Company terminates the
Executive’s employment hereunder other than for Cause in accordance with
Section 5(d) or the Executive terminates her employment hereunder for Good
Reason in accordance with Section 5(e) and provided that the Executive satisfies
in full all of the conditions set forth in Section 5(h) hereof, then, in
addition to Final Compensation, the Executive, in lieu of any payment for which
He would have been eligible under Section 5(d) or Section 5(e) hereof, will be
eligible for (A) a single lump sum payment equal to Eighteen months of Base
Salary, without offset for other earnings; (B) a Final Pro-Rated Bonus for the
fiscal year in which the Date of Termination occurs, payable at the time bonuses
are paid generally; (C) health and dental plan premium payments (or, as
applicable, reimbursements) on the same terms and conditions applicable in the
event of a termination other than for Cause or for Good Reason prior to a Change
of Control; and (D) Office Stipend subject to the following conditions
Conditions:. The Executive’s eligibility to receive and retain any
“Post-Employment Compensation” (meaning any and all compensation, of any kind,
provided in accordance with the applicable provision of Section 5 of this
Agreement in connection with or following termination of employment, exclusive
of Final Compensation) is subject to full satisfaction of all of the following
as well as (A) the covenant of confidentiality set forth in Section 7 below and
(B) the assignment of rights to Intellectual Property (as hereafter defined) set
forth in Section 8 below, but with the express understanding and agreement of
the parties that the Executive is free to elect not to comply with clause
(i) below and is free not to forbear from competition or solicitation as set
forth in clauses (ii), (iii) and (iv) immediately below, but that her right to
any Post-Employment Compensation under this Agreement is expressly conditioned
on compliance with said clause (i) and the forbearance required under all of
said clauses (ii), (iii) and (iv), as well as her full satisfaction of her
obligations under the covenant of confidentiality and assignment of rights to
Intellectual Property (which obligations are not optional and shall survive any
termination, howsoever occurring). The conditions to receipt of Post-Employment
Compensation are as follows:

 

7



--------------------------------------------------------------------------------

(i) The Executive’s execution and return, to the person designated by the
Company to receive notices on its behalf in accordance with Section 18 hereof,
of a timely and effective release of claims in the form attached hereto and
marked Exhibit A (“Release of Claims”), within the time period specified
therein. The Release of Claims creates legally binding obligations and the
Company therefore advises the Executive to consult an attorney before signing
it. Notwithstanding any other provision of this Agreement, (A) the Company shall
not be required to make any payment of Post-Employment Compensation unless and
until a Release of Claims has been executed by such holder and delivered to the
Company, and the Release of Claims has become irrevocable, all within sixty
(60) days following the Date of Termination; and (B) without limiting the
generality of the foregoing, the Company shall not be or become obligated to
make any such payment unless a Release of Claims is so executed and delivered
and the Release of Claims has become irrevocable before the expiration of such
60-day period. The foregoing provisions relating to a Release of Claims and any
other provisions herein relating to a Release of Claims are not in limitation of
any claims provisions contained in the LLC Agreement and the provisions of the
LLC Agreement relating to releases shall apply in accordance with their terms.

(ii) Forbearance by the Executive for Eighteen (18) months following the Date of
Termination from competition with the business of the Company and its Immediate
Affiliates anywhere in the world where the Company or any of those Immediate
Affiliates is doing business, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise. Specifically, but without limiting
the foregoing, in order to satisfy this condition, the Executive must forbear
from engaging in any activity that is competitive, or is in preparation to
engage in competition, with the business of the Company and its Immediate
Affiliates and further the Executive must forbear from working or providing
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any person or entity
engaged in the business of the Company and its Immediate Affiliates. The
business of the Company and its Affiliates is sporting hard goods. For
illustrative purposes only, competitors of the Company and its Immediate
Affiliates on the date of this Agreement include Amer Sports Corporation and
Jarden Corporation and their respective subsidiaries. The foregoing condition,
however, shall not fail to be met solely due to the Executive’s passive
ownership of less than 3% of the equity securities of any publicly traded
company.

(iii) Forbearance by the Executive for Eighteen (18) months following the Date
of Termination from any direct or indirect solicitation or encouragement of any
of the Customers of the Company or any of its Immediate Affiliates to terminate
or diminish their relationship with the Company or any of its Immediate
Affiliates and from any direct or indirect solicitation or encouragement of any
of the Customers or Prospective Customers of the Company or any of its Immediate
Affiliates to conduct with herself or any other Person (as defined in Section 13
hereof) any business or activity which such Customer or Prospective Customer
conducts or could conduct with the

 

8



--------------------------------------------------------------------------------

Company or any of its Immediate Affiliates. For purposes of this Section 5(h), a
Customer is a person or entity which was such at any time during the eighteen
(18) months prior to the Date of Termination and a Potential Customer is a
Person contacted by the Company or any of its Immediate Affiliates to become
such at any time within eighteen (18) months prior to the Date of Termination
other than by general advertisement, provided, in each case that the Executive
had contact with such Customer or Potential Customer through her employment or
her other associations with the Company or any of its Immediate Affiliates or
had access to Confidential Information that would assist in her solicitation of
such Customer or Potential Customer in competition with the Company or any of
its Immediate Affiliates.

(iv) Forbearance by the Executive for Eighteen (18) months following the Date of
Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Immediate Affiliates and from soliciting
any such employee, independent contractor or agent to terminate or diminish
his/her/its relationship with the Company or any of its Immediate Affiliates.
For purposes of this Section 5(h), an employee, independent contractor or agent
means any Person who was performing services for the Company or any of its
Immediate Affiliates in such capacity at any time during the twelve (12) months
immediately preceding the Date of Termination.

(h) Timing of Payments. Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, no payment shall be
made to the Executive before the date which is six (6) months after He separates
from service (within the meaning of Section 409A), except to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury Regulations 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in 1.409A-1(b)(9)(iii)), benefits which qualify as
excepted welfare benefits pursuant to Section 409A, or other amounts or benefits
that are not subject to the requirements of Section 409A. For purposes of this
Section, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 5 or otherwise.

(a) Provision by the Company of Final Compensation, if any, to which the
Executive is entitled and Post-Employment Compensation, if any, which the
Executive earns under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive hereunder
following termination of her employment by the Company. The Executive shall
promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to Section 5 hereof.

 

9



--------------------------------------------------------------------------------

(b) Except for health and dental plan participation continued in accordance with
COBRA, the Executive’s participation in Employee Benefit Plans shall terminate
pursuant to the terms of the applicable Plan Documents based on the Date of
Termination without regard to any Post-Employment Compensation earned by the
Executive following the Date of Termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to receipt of
Post-Employment Compensation set forth in Section 5(h) and the obligations of
the Executive under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) and 5(e) with respect to
Post-Employment Compensation earned in accordance with Section 5(h), or as
expressly provided in Section 5(f) with respect to Base Salary for any notice
period waived, no compensation is earned after termination of employment.

7. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined in Section 13 hereof); that the
Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of her duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to her employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after her employment terminates, regardless
of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time her employment
terminates, or at such earlier time or times as the CEO or the Board or its
designee may specify, all Documents and all other property of the Company and
its Affiliates then in the Executive’s possession or control.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property (as defined in Section 13 hereof)
to the Company. The Executive hereby assigns and agrees to assign to the Company
(or as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not

 

10



--------------------------------------------------------------------------------

charge the Company for time spent in complying with these obligations. The
Executive acknowledges her understanding that any provision of this Agreement
requiring her to assign rights to Intellectual Property does not apply to any
invention that qualifies under California Labor Code §2870, which was reproduced
in Exhibit B to the Original Agreement (“Written Notification to the Employee”),
attached hereto, which the Executive here acknowledges that He has received. All
copyrightable works that the Executive creates during the course of her
employment by the Company and which pertain to the business of the Company or
any of its Affiliates or are suggested by any work performed by the Executive
for the Company or any of its Affiliates or make use of Confidential Information
shall be considered “work made for hire” and, upon creation, shall be owned
exclusively by the Company or its applicable Affiliate. Further, the Executive
hereby waives, expressly and irrevocably, any and all moral rights He may have
as an author, whether arising under the copyright laws of the United States or
any other jurisdiction or at common law or otherwise, with respect to any
copyrighted works prepared by the Executive in the course of her employment,
including without limitation the right to attribution of authorship, the right
to restrain any distortion, mutilation or other modification of any such work
and the right to prohibit any use of any such work in association with a
product, service, cause or institution that might be prejudicial to the
Company’s reputation.

9. Restricted Activities. The Executive agrees that certain restrictions on
activities during employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates:

(a) While the Executive is employed by the Company, the Executive shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any of its
Affiliates anywhere in the world or undertake any planning for competition with
the Company or any of its Affiliates. Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive or potentially competitive with the
business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment or to provide
services in any capacity to a Person which is a competitor of the Company or any
of its Affiliates.

(b) The Executive agrees that, while employed by the Company, and excluding any
activities undertaken on behalf of the Company or any of its Affiliates in the
course of her duties, He will not hire or attempt to hire any employee of the
Company or any of its Affiliates; assist in such hiring by any Person; encourage
any such employee to terminate her or her relationship with the Company or any
of its Affiliates; or solicit or encourage any customer of the Company or any of
its Affiliates to terminate or diminish its relationship with them; or solicit
or encourage any customer or potential customer of the Company or any of its
Affiliates to conduct with any Person any business or activity which such
customer or potential customer conducts or could conduct with the Company or any
of its Affiliates.

(c) The Executive agrees that during employment by the Company He shall not
publish any work that disparages the Company or any of its Affiliates, their
management or their business or the Products.

 

11



--------------------------------------------------------------------------------

10. Enforcement of Covenants. The Executive acknowledges that He has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon her pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees that those restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. The Executive further acknowledges that, were He to breach any
of the covenants contained in Section 7, 8 or 9 hereof, the damage to the
Company and its Affiliates would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond. The parties further agree that, in the event that any provision of
Section 7, 8 or 9 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

11. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of her obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of her former employer or any other Person without
such Person’s consent.

12. Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by applicable law. Executive’s right to indemnification shall
include the right to be paid by the Company the expenses incurred in defending
any covered proceeding in advance of its final disposition, provided that
Executive shall repay any advanced amounts if it shall be ultimately determined
that the Executive is not entitled to be indemnified for such expenses under
this Agreement or otherwise (whether because of Executive’s breach of this
Agreement or for Executive’s conduct constituting Cause hereunder). The
Executive agrees promptly to notify the Company of any actual or threatened
claim arising out of or as a result of his mployment or offices with the Company
or any of its Affiliates.

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority or equity interest.

(b) “Change of Control” shall mean the occurrence of (i) any change in the
ownership of the capital equity of the Parent, if, immediately after giving
effect thereto, (A) the Investors (as defined below) and their Affiliates will
hold, directly or indirectly, less than 50% of the number of Common Units held
by the Investors and their Affiliates as of the date immediately prior to such
Change of Control, or (B) any Person (as defined within this

 

12



--------------------------------------------------------------------------------

paragraph) other than the Investors and their Affiliates will hold, directly or
indirectly, greater than 50% of the number of outstanding Common Units of the
Parent; or (ii) any sale or other disposition of all or substantially all of the
assets of the Parent (including, without limitation, by way of a merger or
consolidation or through the sale of all or substantially all of the stock or
membership interests of its subsidiaries or sale of all or substantially all of
the assets of the Parent and its direct and indirect subsidiaries, taken as a
whole) to another Person (the “Change of Control Transferee”) if, immediately
after giving effect thereto, any Person (or group of Persons acting in concert)
other than the Investors and their Affiliates will have the power to elect a
majority of the members of the board of managers or board of directors (or other
similar governing body) of the Change of Control Transferee. For purposes of
this Section 13(b): A “Person” shall have the meaning ascribed to that term in
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 and
“Investors” shall mean all Unit-holders of the Parent as of the date of this
Agreement, including without limitation Fenway Partners, Inc., American Capital
Strategies Ltd., Antares Capital Corporation, Bell Sports Holdings, LLC, Bell
Sports 2001, LLC, Bell Sports 2001 Coinvestors, LLC and Bell Sports 2001
Investments, LLC.

(c) “Confidential Information” shall mean any and all information of the Company
and its Affiliates that is not generally known by those with whom the Company or
any of its Affiliates competes or does business, or with whom the Company or any
of its Affiliates plans to compete or do business, including without limitation
(i) information related to the Products, technical data, methods, processes,
know-how and inventions of the Company and its Affiliates, (ii) the development,
research, testing, marketing and financial activities and strategic plans of the
Company and its Affiliates, (iii) the manner in which they operate, (iv) their
costs and sources of supply, (v) the identity and special needs of the customers
and prospective customers of the Company and its Affiliates and (vi) the persons
and entities with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates may receive or has received from customers, subcontractors, suppliers
or others, with any understanding, express or implied, that the information
would not be disclosed. Confidential Information does not include information
that enters the public domain, other than through a breach by the Executive or
another Person of an obligation of confidentiality to the Company or one of its
Affiliates.

(d) “Final Compensation” means (i) Base Salary earned but not paid through the
Date of Termination, (ii) pay at the final rate of the Base Salary for any
vacation earned but not used through the Date of Termination, (iii) any Annual
Bonus earned but unpaid for the fiscal year preceding that in which the Date of
Termination occurs and (iv) any business expenses incurred by the Executive but
un-reimbursed on the Date of Termination, provided that such expenses and
required substantiation and documentation are submitted prior to, or within
sixty (60) days following, the Date of Termination and that such expenses are
reimbursable under Company policy.

(e) “Immediate Affiliates” of the Company are its direct and indirect
subsidiaries, its direct and indirect parents and their other direct and
indirect subsidiaries (excluding the Company itself).

 

13



--------------------------------------------------------------------------------

(f) “Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by the Executive solely or jointly with others, during her
employment by the Company; provided, however, that, as used in this Agreement
and as provided by Section 2870 of the California Labor Code, the term
“Intellectual Property” shall not apply to any invention that the Executive
develops on his own time, without using the equipment, supplies, facilities or
trade secret information of the Company or any of its Immediate Affiliates to
which the Executive has access as a result of her employment, unless such
invention relates at the time of conception or reduction to practice of the
invention (i) to the business of the Company or such Immediate Affiliate or
(ii) to the actual or demonstrably anticipated research or development of the
Company or of any Immediate Affiliates to which the Executive has access as a
result of his employment or (iii) results from any work performed by the
Executive for the Company.

(g) Other than for purposes of Section 13(b), above, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.

(h) “Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

(i) “He, his, She, her and hers’” are used interchangeably and refer
collectively to the Executive without reference to gender.

14. Withholding. Except as otherwise provided herein, all payments made by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event the Company shall hereafter effect a corporate
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

14



--------------------------------------------------------------------------------

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier for next day or
next business day delivery or deposited in the United States mail, postage
prepaid, registered or certified, and addressed to the Executive at his last
known address on the books of the Company or, in the case of the Company, to it
c/o Timothy P. Mayhew, Fenway Partners, LLC, 152 W. 57th St., 59th Floor, New
York, NY 10019 or to such other address as either party may specify by notice to
the other actually received.

19. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, whether written or oral between the Company and
the Executive with respect to the Executive’s employment and all related
matters.

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This is a Texas contract, where Human Resources is based for
Easton-Bell Sports and shall be construed and enforced under and be governed in
all respects by the laws of the State of Texas, without regard to the conflict
of laws principles thereof, and, for the avoidance of doubt, shall include both
the statutory and common law of Texas except to the extent preempted by federal
law.

[Remainder of page intentionally left blank. Signature page follows
immediately.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

    THE COMPANY:     EASTON-BELL SPORTS, INC.     By:   /s/ Paul Harrington    
Name:   Paul Harrington     Title:   President and CEO

 

    THE EXECUTIVE:    

/s/ Jackelyn E. Werblo

    Jackelyn E. Werblo

 

16



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am eligible
to earn following the termination of my employment, as that term is defined in
the amended and restated employment agreement between me and Easton-Bell Sports,
Inc. (the “Company”) dated as of the [            ] day of January 31, 2012 (the
“Agreement”), which is conditioned, inter alia, on my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company and its
Affiliates (as that term is defined in the Agreement) and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, agents, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them (all of the foregoing, collectively, the “Released”), both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, including without limitation any causes of
action, rights or claims in any way resulting from, arising out of or connected
with my employment by the Company or any of its Affiliates or the termination of
that employment or pursuant to any federal, state or local law, regulation or
other requirement, including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act and the fair employment practices laws of the state or states
in which I have been employed by the Company or any of its Affiliates, each as
amended from time to time, (all of the foregoing, in the aggregate, “Claims”).

In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by her must have materially affected her settlement with the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims
(ii) any right of indemnification by or contribution from the Company that I am
entitled to, including without limitation any such right pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its Immediate
Affiliates (as that term is defined in the Agreement), and (iii) any right to
payment under the LLC Agreement (as that term is defined in the Agreement).

 

17



--------------------------------------------------------------------------------

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates, before signing, dating and returning this Release of Claims to the
Company c/o Timothy P. Mayhew, Fenway Partners, LLC, 152 W. 57th St., 59th
Floor, New York, NY 10019, or to such other address as the Company may specify.
I also acknowledge that I am advised by the Company and its Affiliates to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wish to do so, or to consult with any other person of my choosing
before signing; and that I am signing this Release of Claims voluntarily and
with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Timothy
P. Mayhew, Fenway Partners, LLC, 152 W. 57th St., 59th Floor, New York, NY
10019, or to such other address as the Company may specify and that this Release
of Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

    Signature:           Jackelyn E. Werblo     Date Signed:    

 

18